Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 02, 2018

The Court of Appeals hereby passes the following order:

A18A0492. ANTONIO HUNT v. THE STATE.

      In December 2015, Antonio Hunt pled guilty to trafficking in cocaine. In May
2017, Hunt filed a pro se motion to modify his conviction and sentence. The trial
court denied the motion, and Hunt filed a notice of appeal. We, however, lack
jurisdiction.
      A petition or motion to vacate or modify a conviction is not one of the
established procedures for challenging the validity of a judgment in a criminal case.
See Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga.
216, 218 (1) (686 SE2d 786) (2009). An appeal from an order denying or dismissing
such a petition or motion must be dismissed. See Roberts, supra; Harper, supra at
218 (2).
      To the extent that the trial court order also denied Hunt’s motion to modify his
sentence, the trial court’s ruling on that issue is already pending in this Court in Case
No. A18A0491. In that case, Hunt filed a notice of appeal from the denial of a
motion to modify his sentence that he filed within a year of the imposition of his
sentence. See OCGA § 17-10-1 (f) (a court may modify a sentence during the year
after its imposition); Bowen v. State, 307 Ga. App. 204 (704 SE2d 436) (2010) (an
order denying such a motion may be directly appealed).
      For the reasons set forth above, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/02/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.